DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2 and 4-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In re claim 1, the amended limitations “a dummy area” and “a pixel area” still do not make correlation with corresponding elements (e.g. “a first pixel pattern”, “a first dummy pattern”, “a first area” and “a second area”).
	Based on applicant’s remarks submitted on 8/19/21, it seems that “a dummy area” (i.e. DMA in Fig. 3) is equivalent “a second area” and “a pixel area” (i.e. PXA in Fig. 2) is equivalent to “a first area.”   If it were the case, in order to make the correction between the foregoing areas and the first pixel pattern and the first dummy pattern”, it would be better of amending claim 1 as follows:
	First Option 
Claim 1. (Currently amended) A display device, comprising:
a substrate that includes a pixel area and a dummy area;
a first pixel pattern disposed on the substrate in the pixel area; and
a first dummy pattern disposed on the substrate in the dummy area,
wherein a second ratio of an area occupied by the first dummy pattern with respect to the dummy area is greater than a first ratio of an area occupied by the first pixel pattern with respect to the pixel area, and wherein the first dummy pattern comprises a first island type pattern that is electrically insulated.

	The recitation of “the unit area” in claim 6 lack antecedent basis.  It seems that claim 6 may be required to amend as follows:
	Claim 6. (Currently amended) The display device of claim 5, wherein a fourth ratio of an area occupied by the second dummy pattern with respect to the dummypixel area.  

	Claims 2, 4, 5, and 7-10 are also rejected for the same reason as that of claim 1, as they are dependent from rejected claim 1 and thus inherit the same deficiencies as that of claim 1.

Allowable Subject Matter
Claims 11-14 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the current invention is deemed to be directed to a nonobvious improvement over the invention published in US 2019/0043911.   The improvement comprises that the dummy pattern comprises an island type pattern that is electrically insulated.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSIEN MING LEE whose telephone number is (571)272-1863.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael M. Fahmy can be reached on 571-272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HSIEN MING LEE
Primary Patent Examiner
Art Unit 2814
Sep. 9, 2021



/HSIEN MING LEE/